Citation Nr: 0725659	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-10 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than March 3, 
2004 for the grant of service connection for chronic fatigue 
as a residual of prostate cancer and/or radiation therapy.

2.  Entitlement to an effective date earlier than March 3, 
2004 for the grant of service connection for incontinence of 
the bladder as a residual of prostate cancer and/or radiation 
therapy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.  Service in Vietnam is indicated by the evidence of 
record. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

In the July 2004 rating decision, service connection was 
granted for chronic fatigue and incontinence of the bladder, 
both as residuals of service-connected prostate cancer and/or 
radiation therapy, effective March 3, 2004.  The veteran 
perfected an appeal as to the effective date.

The Board notes that in March 2007 the veteran submitted 
additional evidence, specifically copies of service medical 
records, without a waiver of agency of original jurisdiction 
(AOJ) consideration.  See 38 C.F.R. § 20.1304 (2006).  
Those records are not pertinent to the issues now on appeal.  
Therefore, a waiver is unnecessary.

Issues not on appeal

Substantive appeal filed

The veteran perfected appeals as to an increased rating for 
post-traumatic stress disorder (PTSD) and service connection 
for a throat condition and dizziness.  
In a July 2004, statement he withdrew his appeal as to those 
issues.  See 38 C.F.R. 
§ 20.204 (2006).



Disagreement expressed but substantive appeal not filed

In the July 2004 rating decision, a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) and eligibility to Dependents' 
Educational Assistance were granted, effective February 12, 
2004.  Also, in that decision, service connection was granted 
for sleep apnea effective February 12, 2004; and for 
incontinence of the bowels, neuropathy of the left lower 
extremity, and neuropathy of the right lower extremity, all 
effective March 3, 2004.  The veteran timely expressed 
disagreement with the effective dates.  In a March 2005 
statement of the case, earlier effective dates were granted.  
In a March 2005 VA Form 9, the veteran indicated that he was 
not appealing those earlier-effective-date issues.  
Accordingly, those issues are not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].
 

FINDINGS OF FACT

1.  An effective date of March 3, 2004, the date of a VA 
examination showing a diagnosis of chronic fatigue and 
incontinence of the bladder, has been assigned by the RO.  

2.  The veteran did not file a claim, formal or informal, for 
service connection for chronic fatigue and/or incontinence of 
the bladder prior to March 3, 2004.




CONCLUSIONS OF LAW

1.  The criteria for an assignment of an effective date 
earlier than March 3, 2004 for the grant of service 
connection for chronic fatigue have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date prior to March 3, 2004 
for the grant of service connection for incontinence of the 
bladder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an effective date earlier than the 
currently assigned date of March 3, 2004 for service 
connection for chronic fatigue and incontinence of the 
bladder.
Because these claims involve the application of identical law 
to virtually identical facts, the Board will address them 
together.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issues on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issues here on appeal.  The facts in this 
case, which involves the assignment of effective dates, are 
not in dispute.  Application of pertinent provisions of the 
law and regulations will determine the outcome.
No amount of additional evidentiary development would change 
the outcome of this case; therefore no VCAA notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Specifically, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law. See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  In any event, the veteran was advised 
in a July 2006 letter of the evidence needed to determine an 
effective date.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2006).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has retained the services of a 
skilled representative, who has presented argument on his 
behalf.  The veteran has not expressed a desire to have a 
personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2006).  
The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30) (West 2002); 38 C.F.R. § 3.1(r) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2006).

A "claim" is defined in the VA regulations as ". . . a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2006).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).

Factual background

As was noted in the Introduction, the veteran separated from 
active military service in July 1966.  In September 2001, the 
RO received the veteran's claim for service connection for 
prostate cancer.  He did not refer to any associated medical 
problems.  In a March 2003 rating decision, service 
connection was granted for prostate cancer, effective 
September 17, 2001.

On March 3, 2004 a VA examination diagnosed chronic fatigue 
and incontinence of the bladder.  In the July 2004 rating 
decision which forms the basis for this appeal, service 
connection was granted and an effective date of March 3, 2004 
was assigned for both disabilities, based on that 
examination.

Analysis

The RO assigned an effective date of March 3, 2004 for the 
grant of service connection for chronic fatigue and 
incontinence of the bladder.  That effective date was based 
on the fact that both conditions were diagnosed on March 3, 
2004 at a VA examination as a residual of prostate cancer 
and/or radiation treatment.  The RO found that the veteran 
never filed a claim for chronic fatigue or bladder 
incontinence, and that it granted service connection on its 
own initiative.  
The March 3, 2004 VA examination was described by the RO the 
"date entitlement arose".  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  See the March 2005 statement of the case, 
pages 19-20.  



The veteran seeks an earlier effective date.  He and his 
representative argue that an earlier effective date is 
warranted on the bases that: (1) service connection for 
prostate cancer was granted effective September 17, 2001, and 
service connection for any residuals therefore should be 
granted back to that date; and (2) VA treatment records, 
which include complaints of problems sleeping and urinary 
difficulties, constitute informal claims for service 
connection.

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, in Brannon 
v. West, 12 Vet. App. 32 (1998), the Court observed that 
while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant.  

The Board has carefully reviewed the record and can identify 
no claim, formal or informal, of entitlement to service 
connection for chronic fatigue or bladder incontinence as a 
residual of prostate cancer and/or radiation treatment.  

The veteran and his representative have argued that the 
effective date for service connection for these secondary 
conditions should relate back to the date of service 
connection for prostate cancer, September 17, 2001.  In 
Ellington v. Nicholson, 
No. 04-0403 (U.S. Vet. App. July 25, 2007), the Court 
recently addressed a virtually identical contention.  The 
Court held that the effective date for a secondary service-
connected disability does not relate back to the filing date 
of a prior claim for the antecedent disability.  

The Board observes that the September 2001 claim for service 
connection for prostate cancer did not mention chronic 
fatigue or bladder incontinence.  Ellington holds that there 
can be no sub silentio claim for such secondary disability 
based merely on the filing of the claim for the antecedent 
disability, in this case prostate cancer.  The veteran's 
contention therefore fails.
     
The veteran's second contention is that VA treatment records 
constitute an informal claim for service connection for 
chronic fatigue and bladder incontinence.  However, the mere 
presence of medical evidence does not establish an intent on 
the part of a veteran to seek service connection for a 
disorder.  See Ellington, supra; see also Dunson v. Brown, 4 
Vet. App. 327, 330 (1993) [an informal claim must identify 
the benefit sought].  

In this case, although the VA treatment records contain 
numerous physical complaints, these records reflect no intent 
by the veteran to claim service connection for chronic 
fatigue or bladder incontinence as secondary to prostate 
cancer.  Indeed, those conditions are not mentioned.

While the veteran complained of sleepiness as one of his 
symptoms, he did not indicate that he was seeking service 
connection for fatigue at that time or at any other time 
during VA treatment.  The Board also observes that service 
connection has been granted for sleep apnea, which further 
shows that the veteran's complaints of sleeping problems, 
absent more specificity on his part, cannot be considered to 
be an informal claim for chronic fatigue.

Similarly, VA treatment records prior to the date of the VA 
examination in March 2004 do not contain complaints of 
bladder incontinence (as opposed to other urinary 
symptomatology), much less an intent by the veteran to claim 
incontinence of the bladder as secondary to prostate cancer.  
In this connection, the veteran was granted service 
connection for prostate cancer with residual urinary 
hesitancy, effective September 17, 2001.

In short, the presence in the veteran's medical records of 
certain complaints, but not complaints specific to chronic 
fatigue and bladder incontinence, and without any stated or 
implied intent to apply for service connection, cannot serve 
as informal claims.  
 
In summary, for reasons and bases expressed above, the Board 
concludes that the RO was correct in assigning an effective 
date of March 3, 2004 for service connection for chronic 
fatigue and incontinence of the bladder.  That was the date 
that those conditions were identified, and thus was the date 
that entitlement arose.  See 38 U.S.C.A. § 5100; 38 C.F.R. 
§ 3.400.  There is no earlier claim for service connection 
for chronic fatigue or bladder incontinence.   The appeal is 
therefore denied.


ORDER

Entitlement to an effective date prior to March 3, 2004 for 
the grant of service connection for chronic fatigue is 
denied.

Entitlement to an effective date prior to March 3, 2004 for 
the grant of service connection for incontinence of the 
bladder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


